Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowability
	Please refer to the applicant’s remarks page 7 that was filed on 15th June 2022.
** The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations. 
---------- ---------- ----------

Conclusion
The prior art made of record is considered pertinent to applicant’s disclosure.
1. Bjarnason et al, US 9,391,959 B2: a control plane is separated from a device configuration by hiding the control plane wherein a virtual forwarding and routing of the control plane is hidden from the user and that a network management system does not display programmable values or otherwise provide setting options in the user interface for the control plane and/or that would alter the control plane such that the mechanism for configuring the control plane is not presented to the user, also a separate virtual environment is used for OAM and hidden from any user configuration wherein an internetwork operation system instance of the autonomic control plane provides a separate virtual routing and forwarding for which all command line interface (CLI) configuration is hidden from any operator actions, hidden in existence from the user, or both.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        13th July 2022